DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 01/12/2021 has been entered. Claims 1-20 are pending in the Application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of Applicant’s amendments and persuasive arguments. The known prior arts fail to explicitly disclose a connection configuration engine that is coupled to a multi-endpoint adapter device that provides a plurality of endpoint subsystems, and to a bus exchange switch device that couples the plurality of endpoint subsystems to a plurality of processing subsystems that include a first processing subsystem that is connected to the bus exchange switch device via a first connection that includes a first plurality of lanes, with the connection configuration engine receiving a connection resource request from a host agent associated with a first application provided by the first processing subsystem, where the connection resource request requests connection resources for the first application provided by the first processing subsystem, causing at least one of the plurality of endpoint subsystems to perform a first connection resource change operation based on the connection resource request, and configuring the bus exchange switch device to provide the connection resources for the first processing subsystem by changing a number of the first plurality of lanes in the first connection that are connected to the multi-endpoint adapter device via the bus exchange switch device in combination with other limitations in the independent claims 1, 8 and 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ngai US Patent No. 7,174,411 discloses dynamic allocation of PCI Express lanes using a switch to an additional lane to a host
Koishi US publication US 20070239925 discloses a crosspoint switch for a multi-host PCI-Express and a controller that assign lanes to I/O ports of the crosspoint switch
Chu et al US publication US 20170212858 discloses a PCIe switch selectively couple one or more first lanes of the first device or one or more second lanes of the second device to third lanes of the third device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185